Name: Council Regulation (EEC) No 530/89 of 27 February 1989 opening and providing for the administration of Community tariff quotas for cod and fish of the species boreogadus saida, dried, salted or in brine, originating in Norway (1989)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  fisheries
 Date Published: nan

 No L 59/72. 3 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 530/89 of 27 February 1989 opening and providing for the administration of Community tariff quotas for cod and fish of the species Boreogadus saida, dried, salted or in brine, originating in Norway (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas, consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, an Agreement in the form of Exchanges of Letters was concluded and approved by Decision 86/557/EECC); Whereas, the latter Agreement provides for the opening, on a date to be fixed by common accord, of Community tariff quotas at reduced or zero duty for cod and fish of the species Boreogadus saida originating in Norway ; whereas the tariff quotas in question should therefore be opened for the period agreed from 1 April to 31 December 1989 ; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all the Member States until the quotas are exhausted ; whereas, it should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 April to 31 December 1989, the customs duties applicable to imports of the following products originating in Norway shall be suspended at the levels indicated and within the limits of Community tariff quotas as shown below : Order No CN code Description Volume of quota (tonnes) Rate of duty (%) 3 900 13 250 10 000 0 0 0 09.0707 09.0703 09.0705 0305 0305 51 ex 0305 51 10 0305 59 0305 59 11 0305 51 ex 0305 51 90 0305 59 0305 59 19 ex 0305 62 00 0305 69 0305 69 10 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish, whether or not salted but not smoked :   Cod (Gadus morbua, Gadus ogac, Gadus macrocephalus) :    Dried, unsalted :  Excluding of cod of the species (Gadus macrocephalus   Other :    Fish of the species Boreogadus saida :     Dried, unsalted   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus):    Dried, salted :  Excluding cod of the species Gadus macrocephalus   Other :    Fish of the species Boreogadus saida :     Dried, salted  Fish, salted but not dried or smoked and fish in brine :   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) :  Excluding the species Gadus macrocephalus   Other :    Fish of the species Boreogadus saida (') OJ No L 328, 22. 11 . 1986, p. 76. No L 59/8 Official Journal of the European Communities 2. 3. 89 Within the limits of the above tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply duties of 3,4 and 0 % respectively. 2. Where the Community has fixed a reference price for the products or categories of products concerned, imports of those products shall benefit from the quotas referred to in paragraph 1 only if the free-a-frontier price determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 ('), as last amended by Regulation (EEC) No 3468/88 (2), is at least equal to the reference price. 3. The Protocol concerning the definition of the concept of 'originating products' and methods of adminis ­ trative cooperation annexed to the Agreement between the European Economic Community and the Kingdom of Norway shall apply. the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits. 3 . Member States shall charge imports of the said products against their drawings as and when such products are entered with the customs authorities for free circulation. 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into forcer on 1 April 1989 . Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for benefit under the preferential system for a product covered by this Regulation and if this request is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the quota volume. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1989. For the Council The President P. SOLBES (') OJ No L 379, 31 . 12. 1981 , p. 1 . O OJ No L 305, 10 . 11 . 1988, p. 1 .